This is a workmen's compensation case, and the question before us is purely one of fact, namely, whether the death of appellant's decedent was due to a compensable occupational disease. The evidence in the case was carefully considered by the Supreme Court and is fully discussed in the opinion of that court, ubi supra.
We are asked on this appeal to make a finding of fact contrary to that of the Supreme Court and decide on the *Page 328 
evidence that death was due to an accident rather than to the disease. The rule is fundamentally settled, however, that where the judgment of the Supreme Court in certiorari is supported, as regards the facts, by a substantial basis of testimony, this court will not review the facts. Ford Motor Co. v. Fernandez,114 N.J.L. 202, 204, and cases cited; Board of Education v.Shepherd, 119 Id. 413; Pitchenick v. New York Folding BoxCo., 129 Id. 399.
The judgment of the Supreme Court is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, PORTER, WELLS, RAFFERTY, HAGUE, DILL, JJ. 9.
For reversal — PERSKIE, J. 1.